PER CURIAM.
The appellee having conceded error in the downward departure of a sentence below the statutory minimum mandatory provided in Section 893.135, Florida Statutes (1987), following a plea, the sentence is reversed and the matter is returned to the trial court with directions to permit the defendant therein to withdraw his plea and proceed to trial. See Anderson v. State, 507 So.2d 775 (Fla. 3d DCA 1987); State v. Row, 478 So.2d 430 (Fla. 5th DCA 1985); State v. Samudio, 460 So.2d 419 (Fla. 2d DCA 1984).
Reversed and remanded with directions.